Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-6, 11, and 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over [ Yokohama, WO 2015/133519 as evidenced by US 201 7/0066206 in view of Sumitomo, JP 2011-12160 as evidenced by US 2010/03314492 ].
Yokohama discloses a tire puncture sealant which includes: a rubber latex and/or a resin emulsion; a glycol ether represented by formula (A) in the present application; and a nonionic surfactant in the prescribed ratio in the present application. Yokohama also indicates that a polyoxyethylene higher alcohol ether can be used as the nonionic surfactant (see claims and [0052].
Furthermore, it is common technical knowledge that, when a polyoxyalkylene alkyl ether or a polyoxyalkylene alkenyl ether having a HLB value of 13 or higher is used as a nonionic surfactant, in a tire puncture sealant including a natural rubber latex, compatibility is increased, and storage performance is improved, as demonstrated by Sumitomo. Moreover, Sumitomo sets forth examples which evaluate and confirm that excellent storage performance is achieved by specifically including "Emulgen 430 
Therefore, it would have been obvious to a person skilled in the art motivated by the desire to improve storage performance to incorporate, a nonionic surfactant comprising the polyoxyethylene higher alcohol ether in the tire puncture sealant disclosed in Yokohama, a well-known substance which has a high HLB value and corresponds to formula (B) in the present application.
Applicants’ arguments in traversal appear to focus on HLB values. The secondary references teach the advantages of Applicants’ claimed HLB values.
Claims 3, 8, 10, 13 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD J CAIN/Primary Examiner, Art Unit 1762